Citation Nr: 0028095	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection on a radiation basis for 
the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Edmund C. Ross, Jr.



WITNESSES AT HEARING ON APPEAL

Appellant and her son






ORDER to VACATE

The veteran served on active duty from October 1942 to 
December 1945, from January 1946 to December 1948, and from 
January 1949 to April 1954.

On April 14, 2000, the Board of Veterans' Appeals (Board) 
issued a decision, stemming from a May 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, in which it denied the appellant's 
claim for entitlement to service connection on a radiation 
basis for the cause of the veteran's death.  The veteran's 
death, in September 1978, is shown to have been occasioned by 
multiple myeloma, which disease is among those identified as 
being potentially related to exposure to ionizing radiation 
under the provisions of 38 C.F.R. § 3.311(b)(2) (1999).  The 
appellant had alleged that the veteran (who is shown to have 
been awarded the "Occupation Medal"), toward the end of his 
first period of service, had been present in or near 
Hiroshima or Nagasaki, Japan, and that he was, incident to 
the same, exposed to ionizing radiation associable with the 
then recent dropping of an atomic bomb on each city.  

In accordance with the pertinent provisions of 38 C.F.R. 
§ 3.311(a)(4), if a veteran's military records (as appears to 
inhere in the present case) do not establish his presence or 
absence from a site at which exposure to radiation is claimed 
to have occurred, his presence at such site will be conceded.  
In such circumstance, the acquisition, pursuant to the 
pertinent provision of 38 C.F.R. § 3.311, of a dose estimate 
based on the veteran's likely level of radiation exposure 
based on such claimed presence should have been accomplished 
but was not.  The non-performance of the foregoing 
development comprised a denial to the appellant of due 
process of law.  Therefore, in accordance with the provisions 
of 38 U.S.C.A. § 7104(a) (West 1991) and 38 C.F.R. 
§ 20.904(a) (1999), the April 14, 2000, decision of the Board 
is vacated.


REMAND

As noted above, the appellant contends that the multiple 
myeloma (which disease is among those identified as being 
potentially related to exposure to ionizing radiation under 
the provisions of 38 C.F.R. § 3.311(b)(2)) which occasioned 
the veteran's death was caused by his exposure, when present 
toward the end of his first period of service in or near 
Hiroshima or Nagasaki, Japan, to ionizing radiation 
associable with the then recent dropping of an atomic bomb on 
each city.  As was also noted above, pursuant to the 
pertinent provisions of 38 C.F.R. § 3.311(a)(4), if a 
veteran's military records (as appears to inhere in the 
present case) do not establish his presence or absence from a 
site at which exposure to radiation is claimed to have 
occurred, his presence at such site will be conceded.  In 
such circumstance, the acquisition, pursuant to the pertinent 
provision of 38 C.F.R. § 3.311, of a dose estimate based on 
the veteran's likely level of radiation exposure based on 
such presence should be performed.  

Given the foregoing, then, and consistent with the vacation 
of the April 14, 2000, Board's service connection decision to 
facilitate correction of the above-cited due process defect, 
the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that all potentially extant 
service personnel records have been 
procured.  If the asserted presence of 
the veteran in or near Hiroshima or 
Nagasaki (as addressed in greater detail 
hereinabove and hereinbelow) cannot be 
ruled out on the basis of service 
records, then, the pertinent Under 
Secretary in accordance with the 
applicable provision of 38 C.F.R. § 3.311 
should be requested to consider the 
contentions asserted by the appellant 
that the veteran, when present toward the 
end of his first period of service (which 
terminated in December 1945) in or near 
Hiroshima or Nagasaki, Japan, was exposed 
to ionizing radiation associable with the 
then recent dropping of an atomic bomb on 
each city and provide an estimate of the 
veteran's likely level of radiation 
exposure based on such claimed presence.  
Thereafter, the RO should undertake any 
other development required under 
38 C.F.R. § 3.311.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




